DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority to Provisional Application 63/010505 filed 4/15/2020 is acknowledged.
Claims 1-30 as filed 4/13/2021 are pending.

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 11/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 2, 4, 13, 14, 16, 25, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rastegardoost et al. (US20200314913A1), hereafter Rastegardoost.
Regarding claims 1 and 25,
Rastegardoost discloses (Title; Selecting a Random Access Procedure Type in a Wireless System) a method of communications at a user equipment (UE) for coverage enhancement (paragraphs 187, 306, 377, 411) implemented via non-transitory computer-readable medium including stored instructions, executable by at least one processor (paragraph 217) comprising receiving an allocation of a physical uplink shared channel (PUSCH) resource unit (PRU) resource set including multiple PRUs from a network entity (Fig. 12, step 1210; Fig. 19, step 1910; Fig. 31, step 3110; Fig. 32, step 3210; paragraph 230, 244; RRC from BS indicating multiple resources for 2-step and 4-step RACH) and receiving a set of criteria for a random access channel (RACH) type selection and a reference signal received power (RSRP) measurement object for at least one of a two- step RACH procedure or a four-step RACH procedure (Fig. 31, step 3120; paragraph 247, 280-283, 347).
Rastegardoost shows selecting the two-step RACH procedure based at least on a UE capability type, an RSRP measurement or a target for coverage enhancement (Fig. 31, step 3130; paragraph 247, 280-283, 411), determining a mapping ratio for a message A preamble and the PRU resource set (i.e. power-ramping step; paragraphs 280-284, 321, 344-350, 385) and performing a message A transmission as part of a two-step random access channel (RACH) procedure based at least on the determined mapping ratio (Fig. 31, step 3140; paragraphs 280-284, 321, 344-350, 385, 448).
Regarding claims 13 and 28,
Rastegardoost discloses an apparatus (Fig. 3) for coverage enhancement (paragraphs 187, 306, 377, 411) comprising a transceiver; a memory configured to store instructions and at least one processor communicatively coupled with the transceiver and the memory (paragraph 217), wherein the at least one processor is configured to as a means to receive an allocation of a physical uplink shared channel (PUSCH) resource unit (PRU) resource set including multiple PRUs from a network entity (Fig. 12, step 1210; Fig. 19, step 1910; Fig. 31, step 3110; Fig. 32, step 3210; paragraph 230, 244; RRC from BS indicating multiple resources for 2-step and 4-step RACH) and means to receive a set of criteria for a random access channel (RACH) type selection and a reference signal received power (RSRP) measurement object for at least one of a two-step RACH procedure or a four-step RACH procedure (Fig. 31, step 3120; paragraph 247, 280-283, 347).
Rastegardoost further shows means to select the two-step RACH procedure based at least on a UE capability type, an RSRP measurement or a target for coverage enhancement (Fig. 31, step 3130; paragraph 247, 280-283, 411), determine a mapping ratio for a message A preamble and the PRU resource set (i.e. power-ramping step; paragraphs 280-284, 321, 344-350, 385), and perform a message A transmission as part of a two-step random access channel (RACH) procedure based at least on the determined mapping ratio (Fig. 31, step 3140; paragraphs 280-284, 321, 344-350, 385, 448).

Regarding claims 2 and 14,
Rastegardoost discloses the allocation of the PRU resource set is for a message A initial transmission or a message A retransmission for a single transmit block (paragraph 287).
Regarding claims 4 and 16,
Rastegardoost discloses the PRU resource set spans multiple slots in a time domain (Fig. 6, paragraph 236).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 13-17, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan et al. (US20180279376A1), hereafter Dinan, in view of Taherzadeh Boroujeni et al. (US20210315016A1), hereafter Taherzadeh.
Regarding claims 1 and 28,
Dinan discloses a method of communications at a user equipment (UE) and non-transitory computer-readable medium including stored instructions for coverage enhancement (Fig. 4; paragraphs 320, 337, 397), executable by a processor to comprising receiving an allocation of a physical uplink shared channel (PUSCH) resource unit (PRU) resource set from a network entity (Figs. 29-32, steps **04; paragraphs 311-332) and receiving a set of criteria for a random access channel (RACH) type selection and a reference signal received power (RSRP) measurement object for at least one of a two- step RACH procedure or a four-step RACH procedure (Fig. 15; paragraphs 231, 241; RA parameters for 2-step and 4-step RACH procedure received by UE from BS).
Dinan further shows selecting the two-step RACH procedure based at least on a UE capability type, an RSRP measurement or a target for coverage enhancement (paragraph 336, 337, 349-351; 2-step or 4-step is selected based on capability/RSRP measurement/coverage enhancement) and performing a message A transmission as part of a two-step random access channel (RACH) procedure based at least on the determined mapping ratio (Fig. 15, 20, step 1; Fig. 29, steps 2912-2918; Fig. 30, 3012-3022; Fig. 31, steps 3108-3112; Fig. 32, steps 3216-3218).
Dinan shows determining a mapping ratio for a message A preamble and the PRU resource set (Fig. 31, step 3116; paragraph 328-330; adjust/scale/increase/etc. transmission power according to ramp-up value associated with preamble), but does not expressly show the PRU resource set including multiple PRUs.
Taherzadeh discloses analogous art for an Alternative Two-Step RACH Procedure (Title) including determining a mapping ratio for a message A preamble and the PRU resource set including multiple PRUs (Fig. 4; paragraph 58; preamble-to-PUSCH resource unit (PRU) mapping including multiple PRUs).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Dinan by determining a mapping ratio for a message A preamble and the PRU resource set including multiple PRUs, as shown by Taherzadeh, thereby supporting frequency hopping and PUSCH repetition for capable UEs.
Regarding claims 13 and 25,
Dinan discloses an apparatus for coverage enhancement, comprising a transceiver; a memory configured to store instructions; and at least one processor communicatively coupled with the transceiver and the memory (Fig. 4, paragraph 320, 337, 397), wherein the at least one processor is configured as means to receive an allocation of a physical uplink shared channel (PUSCH) resource unit (PRU) resource set from a network entity (Figs. 29-32, step **04; paragraphs 311-332) and means to receive a set of criteria for a random access channel (RACH) type selection and a reference signal received power (RSRP) measurement object for at least one of a two-step RACH procedure or a four-step RACH procedure (Fig. 15; paragraphs 231, 241; RA parameters for 2-step and 4-step RACH procedure received by UE from BS).
Dinan further shows means to select the two-step RACH procedure based at least on a UE capability type, an RSRP measurement or a target for coverage enhancement (paragraph 336, 337, 349-351; 2-step or 4-step is selected based on capability/RSRP measurement/coverage enhancement) and means to perform a message A transmission as part of a two-step random access channel (RACH) based at least on the determined mapping ratio (Fig. 15, 20, step 1; Fig. 29, steps 2912-2918; Fig. 30, 3012-3022; Fig. 31, steps 3108-3112; Fig. 32, steps 3216-3218).
Dinan shows means for determining a mapping ratio for a message A preamble and the PRU resource set (Fig. 31, step 3116; paragraph 328-330; adjust/scale/increase/etc. transmission power according to ramp-up value associated with preamble), but does not expressly show including multiple PRUs.
Taherzadeh discloses analogous art for an Alternative Two-Step RACH Procedure (Title) including determining a mapping ratio for a message A preamble and the PRU resource set including multiple PRUs (Fig. 4; paragraph 58; preamble-to-PUSCH resource unit (PRU) mapping including multiple PRUs).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Dinan by determining a mapping ratio for a message A preamble and the PRU resource set including multiple PRUs, as shown by Taherzadeh, thereby supporting frequency hopping and PUSCH repetition for capable UEs.

Regarding claims 2 and 14,
The combination of Dinan and Taherzadeh discloses the allocation of the PRU resource set is for a message A initial transmission or a message A retransmission for a single transmit block (Dinan: paragraph 237, 287; Taherzadeh: Fig. 4; paragraph 58; preamble-to-PUSCH resource unit (PRU) mapping including multiple PRUs to support PUSCH repetition/retransmission).  See motivation above.

Regarding claims 3, 15, 26, and 29,
The combination of Dinan and Taherzadeh discloses the multiple PRUs are aggregated PUSCH slots with Type A mapping or Type B mapping for a single transmit block (Dinan: Fig. 15, paragraph 230; one or more TBs; Taherzadeh: Fig. 4; paragraph 58; PUSCH occasions in multiple PRUs).  See motivation above.

Regarding claims 4, 5, 16, 17, 27, and 30,
The combination of Dinan and Taherzadeh discloses the PRU resource set spans multiple slots in a time domain and is configured with inter-slot frequency hopping or intra-slot frequency hopping (Dinan: Fig. 2, paragraph 156; Taherzadeh: Fig. 4; paragraph 58, 80, 125; preamble-to-PUSCH resource unit (PRU) mapping including multiple PRUs to support frequency hopping).  See motivation above.

6.	Claims 6-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan and Taherzadeh as applied to claims 1 and 13 above, and further in view of Xiong et al. (US20220159740A1), hereafter Xiong.

Regarding claims 6 and 18,
The combination of Dinan and Taherzadeh discloses the multiple PRUs are associated with a number of PUSCH occasions (POs) for the message A transmission (Dinan: paragraph 374; Taherzadeh: Fig. 4; paragraph 58, 405, 4357; PUSCH occasions in multiple PRUs; see motivation above) but fails to expressly show validating the POs according to at least one of: joint validation of the POs associated with the PRU resource set, or separate validation of the POs.
Xiong discloses Mapping Between PRACH Preambles and PUSCH resource units for 2-step RACH includes validating the POs according to at least one of: joint validation of the POs associated with the PRU resource set, or separate validation of the POs (paragraphs 157, 184; 2-step/4-step RACH configured with separate validated occasions, preamble index associated with PRU is mapped for all 1/N consecutive valid occasions).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Dinan and Taherzadeh by validating the POs according to at least one of: joint validation of the POs associated with the PRU resource set, or separate validation of the POs, as shown by Xiong, thereby providing a number of SS/PBCH blocks associated with each PO and configuring separate POs for 2- and 4-step RACH procedure.
Regarding claims 7 and 19,
The combination of Dinan, Taherzadeh, and Xiong discloses determining the mapping ratio for the message A preamble and the PRU resource set includes: receiving one of a system information message or a radio resource control (RRC) message including the mapping ratio for a defined message A configuration; and decoding the system information message or the RRC message to obtain the mapping ratio (Dinan: paragraph 172-180; Taherzadeh: paragraph 53).  See motivation above.

Regarding claims 8 and 20,
The combination of Dinan, Taherzadeh, and Xiong discloses determining the mapping ratio for the message A preamble and the PRU resource set includes deriving the mapping ratio based on a function of a number of valid physical RACH (PRACH) resources, a number of valid PRU resource sets, and a number of PRUs per PRU resource set (Xiong: paragraphs 157, 184; 2-step/4-step RACH configured with separate validated occasions, preamble index associated with PRU is mapped for all 1/N consecutive valid occasions).  See motivations above.


Allowable Subject Matter
7.	Claims 9-12 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477